Citation Nr: 0331557	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for chondromalacia of both knees.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1977 
and again from December 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence adequate to reopen the veteran's claim for 
chondromalacia of both knees had not been submitted.  

In March 2003, a hearing was held before the undersigned 
Veterans Law Judge sitting at St. Louis, Missouri.  


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1978, the RO 
denied the veteran's claim of entitlement to service 
connection for chondromalacia of both knees.

2.  The evidence received since the RO's October 1978 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's October 1978 decision, which denied a claim of 
entitlement to service connection for chondromalacia of both 
knees, became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's October 1978 decision denying the veteran's claim for 
service connection for chondromalacia of both knees; thus the 
claim for service connection for chondromalacia of both knees 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  New and Material Evidence

In October 1978, the RO denied the veteran's claim for 
entitlement to service connection.  This was the last final 
decision.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108. 

In February 2000, the veteran filed to reopen his claim for 
chondromalacia of both knees.  In December 2000, the RO 
denied the claim.  The Board must consider the threshold 
question of whether new and material evidence has been 
submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the RO's 
October 1978 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the RO's October 1978 
decision included the veteran's service medical records 
(SMR's).  These records include an annotation in his 1968 
pre-induction examination report, which noted a left knee 
cold weather ache.  An examination report dated in September 
1971 noted a history of a swollen left knee due to trauma in 
the past.  A September 1977 examination report noted moderate 
active and passive crepitation of both patellae with slight 
laxity on the right, but it was noted that the condition was 
not considered disabling.  A February 1978 report noted 
chondromalacia, bilateral.  An X-ray report from February 
1978 noted that there was no evidence of fracture, 
dislocation or other bony pathology present, nor were there 
opaque foreign bodies present within the soft tissue 
structures of the area.  No destructive or productive bone 
processes could be seen either.  A March 1978 report noted 
probable chondromalacia and a May 1978 report noted the 
veteran presented with bilateral knee pain.  Examination 
revealed a normal gait pattern, and normal alignment of the 
patella and normal tracking with flexion and extension, 
bilaterally.  There was no effusion in either knee and there 
was a full range of motion, bilaterally.  The ligaments were 
stable in both knees, but tenderness was noted at the medial 
patellar facet and at the medial femoral condylar margin on 
the right knee and at the lateral patellar margin and medial 
patellar margin on the left knee.  X-rays were normal.  

Additionally, the record contained an August 1978 VA 
examination report, which revealed some pain on movement of 
the patella in either direction and pain on full extension of 
both knees inside the knee joint.  There was full range of 
motion of both knees and X-rays of both knees were reported 
to have been negative.  No evidence of fracture, dislocation, 
or other bony abnormalities were noted.  The October 1978 
rating decision noted that no residuals of a knee disability 
were found in service or on the aforementioned VA examination 
report, stating that only complaints of an acute and 
transitory nature were noted.  

Evidence received since the RO's October 1978 decision 
includes a statement from Dr. Ryan K. Edwards, an orthopedic 
surgeon, dated in February 2000.  He noted that upon 
examination the veteran's McMurray grind maneuver revealed 
definite crepitation with very significant mechanical 
crepitants and a popping sensation, which he stated appeared 
to be emanating from the lateral compartment of both joints 
where the veteran experienced increased tenderness.  He 
stated that it was his opinion that the veteran most likely 
had bilateral meniscus tears most likely involving the 
lateral meniscus and posterior horn portion of the meniscus.  
He stated further that it did appear likely that the veteran 
had bilateral lateral meniscus injuries of long-standing 
duration, though he did qualify his opinion by stating that 
he could not confirm the diagnosis.  Confirmation, it was 
noted, could be performed with an MRI scan of the knees.  

A July 2000 VA examination report lists a diagnosis of post-
traumatic repetitive knee injury.  The report also noted that 
July 2000 X-rays revealed mild bony hypertrophic changes at 
the knees, which the report stated was not extremely unusual 
for the age of the veteran.  A report of an MRI of both knees 
revealed that there was minimal effusion of the knees, 
bilaterally, with no evidence of meniscal tear.  

Additionally, as noted in the introductory portion of this 
decision, a hearing was held in March 2003, during which the 
veteran testified that he has continually experienced 
problems with his knees from the time of his separation from 
service in 1978 until the present.  The veteran's spouse, who 
is a licensed practical nurse, testified that she recalled 
the veteran complaining about his knees while on active duty.  
She also stated that the veteran had not experienced any 
intervening injuries to his knees.     

The above-described evidence was not of record at the time of 
the RO's October 1978 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material evidence, as it 
is evidence of a current disability of the knees.  
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's October 1978 
decision.  As mentioned above, the RO determined in October 
1978 that no residuals of a knee disability were found in 
service or on the August 1978 VA examination report, stating 
that only complaints of an acute and transitory nature were 
noted.  The Board therefore finds that the submitted evidence 
bears directly and substantially upon the issue at hand, that 
this evidence is probative of the issue at hand, and that the 
new evidence is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

II.  Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is remanding 
this matter to the agency of original jurisdiction in order 
for the veteran to be afforded a VA examination.  The remand 
will, in part, direct that the RO ensure compliance with the 
provisions of the VCAA, thus, a thorough discussion of the 
application of the VCAA in this case will be included in a 
subsequent decision.  







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for chondromalacia of both 
knees is reopened.  To this extent only, the appeal is 
granted.  


REMAND

Although new and material evidence has been presented 
regarding current knee disability, the record does not 
contain a competent medical opinion as to the etiology of the 
veteran's bilateral knee condition. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
knees in order to determine the nature 
and extent of any current knee 
disability.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any knee disability 
now found is related to the knee injuries 
claimed by the veteran to have occurred 
during his active military service.  The 
claims folder should be made available to 
the examiner for review.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.        

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



